DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on August 20, 2021.  Claims 1-30, 32-35, 37-38, and 40-43 are pending in the application.
Status of Objections and Rejections
All objections from the previous office action are withdrawn in view of Applicant’s amendment.
The rejection of claims 31, 36, and 39 is obviated by Applicant’s cancellation.
All rejections under 35 U.S.C. §112 from the previous office action are withdrawn in view of Applicant’s amendment.
All rejections under 35 U.S.C. §103 are maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 17-20, 22-27, and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medoro (U.S. Patent Pub. 2012/0184010) in view of Xia (U.S. Patent Pub. 2011/0177547), and further in view of Buermann (U.S. Patent Pub. 2015/0352544).
Regarding claim 17, Medoro teaches a method for isolation of particles of at least one specific type belonging to a sample ([0051] lines 2-4: for the substantial isolation of particles C1 of at least one given type from a sample) by using a microfluidic device comprising a first inlet (Fig. 1; [0051] line 5: an inlet 2) adapted to receive the sample and allow the sample to be introduced into the microfluidic device ([0051] lines 5-6: at least part of a separation group comprising a separation unit (Fig. 1; [0051] line 6: a separation unit 3), which comprises a main chamber (Fig. 1; [0053] line 2: a main chamber 4) and a recovery chamber (Fig. 1; [0053] line 2: a recovery chamber 5) and being adapted to receive the sample and to transfer at least part of the particles of the at least one specific type from the main chamber to the recovery chamber in a selective manner with respect to other particles of the sample ([0053] lines 3-6: designed to transfer at least part of the particles C1 of the given type from the main chamber 4 to the recovery chamber 5 in a substantially selective way with respect to the further particles C2 of the sample); a first outlet (Fig. 1; [0055] line 4: the outlet 8) in fluid communication with the recovery chamber (Fig. 1: indicating the outlet 8 in fluid communication with the recovery chamber 5), the first outlet being configured to allow the particles of the at least one specific type to be collected outside of the device from the recovery chamber ([0055] lines 5-7: through which, in use, at least part of the particles C1 of the given type collected in the recovery chamber 5 exit from the system 1); the separation group comprises an actuator device (Fig. 1: valves 9, 10, 11, and 12 are together deemed to be an actuator device) adapted to actuate movement of the particles of the at least one specific type from the main chamber to the recovery chamber ([0059] lines 1-4: the valves 11 and 12 are designed to regulate infow of a carrier liquid to the recovery chamber 5 and outflow of the carrier liquid together with the particles C1 of the given type from the recovery chamber 5 through the outlet 8); the microfluidic device comprising a second outlet (Fig. 1; [0055] line 1: an outlet 7) in fluid communication with the main chamber and distinct from the first outlet (Fig. 1: indicating the outlet 7 in fluid , the second outlet being adapted to allow at least a portion of the sample to flow out of the main chamber (Fig. 1; [0055] lines 1-4: connected to the main chamber 4 to enable the sample to enter freely within the main chamber 4, thus functioning as breather; [0062] lines 7-10: a reservoir 7’, which is set at the outlet 7 and is designed to collect the fluids coming from the main chamber 4; thus a portion of the sample flowing out of the main chamber 4 into the reservoir 7’), the method comprising:
at least one introduction phase, during which a first fraction of the sample is introduced into the separation unit ([0148] lines 1-2: introduction of the sample into a system 1 through an inlet 2); 
at least one selection phase ([0148] lines 2-3: a separation step), during which at least part of the particles of the at least one specific type are moved to the recovery chamber in a selective manner ([0148] lines 11-12: separated in a substantially selective way) with respect to further particles of the sample ([0148] lines 3-4: during which at least part of the particles C1 of the given type are separated from further particles C2 within a separation unit 3); and
at least one discharge phase ([0148] lines 9: a recovery step), during which the particles of the at least one specific type are conveyed from the recovery chamber through the first outlet of the outside of the microfluidic device ([0055] lines 5-7: through which, in use, at least part of the particles C1 of the given type collected in the recovery chamber 5 exit from the system 1; [0148] lines 10-13: during which at least part of the particles C1 of the given type 
during the at least one selection phase the actuator device moves the particles of the at least one specific type from the main chamber to the recovery chamber ([0153] lines 1-3: during the separation step, the particles C1 of the given type are transferred from a main chamber 4 to a recovery chamber 5).

Medoro does not explicitly disclose at least one repetition phase, during which the at least one introduction phase and the at least one selection phase are repeated.
However, Xia teaches a sequence of fluidic operations ([0057] line 1) for sorting small objects including cells and other particles ([0002] lines 1-2).  The steps include loading sample solution into the sorting chamber ([0066] lines 2-3) and trapping target cells within the connecting channel and driving the target cells to the outlet ([0067] lines 1-4).  These two steps are repeated until desired number of cells are sorted and collected from the outlet ([0068] lines 1-2).  Thus, Xia teaches at least one repetition phase ([0068] line 1: repeated), during which the introduction phase ([0066] lines 2-3) and the selection phase ([0067] lines 1-2; [0068] line 1) are repeated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Medoro by repeating the steps of sample introduction and separation as taught by Xia to obtain desired numbers of target for collection ([0068] lines 1-2).


However, Buermann teaches loading reagents or removing waste from assay systems that use the liquids for biochemical analysis ([0002] lines 3-5).  The liquid waste is permitted to accumulate within the digital fluidics (DF) device and is discarded with the DF device after the assay protocol has been completed ([0006] lines 5-7).  However, it may be necessary to remove the waste during operation of the DF device or without disposing of the entire DF device for the device conducting a greater number of reactions and/or be reused ([0006] lines 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Medoro by allowing the sample to flow out of the microfluidic device through the second outlet as suggested by Buermann because removing the waste from the DF device would enable reuse of the entire DF device ([0006] lines 8-10).  Further, the combined Medoro and Buermann would necessarily result in not only allowing the portion of the sample flow out of the main chamber 4 through the outlet 7 into the reservoir 7’ (Medoro, [0062] lines 7-10), but also out of the microfluidic device (Buermann, [0006] lines 7-11).

Regarding claim 18, Medoro teaches during the at least one selection phase, at least part of the particles of the at least one specific type are moved by means of dielectrophoresis ([0160] lines 1-2: the separation step occurs by dielectrophoresis).

at least one repetition phase, the at least one discharge phase is repeated.
However, Xia teaches a fluidic operations ([0057] line 1) for sorting small objects including cells and other particles ([0002] lines 1-2).  The steps include loading sample solution into the sorting chamber ([0066] lines 2-3) and trapping target cells within the connecting channel and driving the target cells to the outlet (Fig. 12J; [0067] lines 1-4).  These two steps are repeated until desired number of cells are sorted and collected from the outlet ([0068] lines 1-2).  Thus, Xia teaches during the repetition phase ([0068] line 1: repeated), the discharge phase is repeated ([0067] lines 3-4; [0068] line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Medoro and Buermann by repeating the step of discharge as taught by Xia to collect desired numbers of the target ([0068] lines 1-2).

Regarding claim 20, Medoro, Xia, and Buermann disclose all limitation of claim 19 as applied to claim 19, including several repetition phases (Xia, [0068] lines 1-2).  Medoro, Xia, and Buermann do not explicitly disclose the at least one discharge phase being performed only at the end of all the repetition phases.
However, the discharge is a final step for target collection and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Medoro, Xia, and Buermann by repeating the steps of 

Regarding claim 22, Medoro, Xia, and Buermann disclose all limitation of claim 17 as applied to claim 17.  Medoro does not explicitly disclose at least one outflow phase performed during the at least one repetition phase during which a portion of the sample flows out of the main chamber and out of the microfluidic device through the second outlet.
However, Medoro teaches flushing and discharging C2 of the sample from the main chamber 4 (Medoro, [0060] lines 1-5: a flushing of the main chamber 4 is carried out; the further particles C2 of the sample are discharged, i.e., made to flow away, from the main chamber 4), albeit Medoro is silent about discharging the particles C2 out of the microfluidic device.  In the combined method of Medoro and Xia, the repetition phase will introduced more and more sample into the microfluidic device, during the period when the first outlet (Fig. 1: outlet 8) is closed because it is not in the discharge phase.  To avoid the sample overloads the microfluidic device, the second outlet (Fig. 1: outlet 7) must be open to outside, and this time period is deemed to be an outflow phase
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Medoro, Xia, and Buermann by reasonably expecting an outflow phase during which a portion of the sample flows out of the main chamber and out of the second outlet during the repetition phase upon the overloading of the sample solution inside the microfluidic device.

Regarding claim 23, Medoro, Xia, and Buermann disclose all limitation of claim 22 as applied to claim 22.  Medoro does not explicitly disclose during the at least one repetition phase, while a further fraction of the sample is introduced into the separation unit, the portion of the sample that flows out of the main chamber and out of the microfluidic device through the second outlet during the at least one outflow phase is a portion of the first fraction of the sample.
However, during the repetition phase while more sample is introduced into the separation unit of the microfluidic device and overflows the microfluidic device, the portion of the sample that overflows out of the main chamber and the microfluidic device through the second outlet must be initially a portion of the first fraction of the sample, i.e., the sample introduced during the introduction phase that remains in the microfluidic channels, and then the subsequent introduced sample while the first outlet is closed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Medoro, Xia, and Buermann by reasonably expecting a portion of the sample flows out of the main chamber and the microfluidic device via the second outlet, and the portion of the sample includes a portion of the first fraction of the sample introduced during the introduction phase.

Regarding claim 24, Medoro teaches a flushing phase ([0187] line 2: a flushing step, during which further particles C2 present in the main chamber 4 are removed), during which a flushing liquid is introduced into the main chamber (to remove particles C2 from the main chamber 4, the flushing liquid must be introduced into the main at least one selection phase (to flushing the microfluidic device designed for isolation of a given type of particles from the undesired particles, the flushing must follow the isolation, i.e., the separation phase) and is prior to the at least one discharge phase ([0188] lines 1, 3-4: the flushing step is completely prior to the recovery step).

Regarding claim 25, Medoro teaches the recovery chamber (Fig. 28; [0184] line 4: recovery chamber 5) comprises a waiting area (Fig. 28; [0184] lines 5: the second area 5”) and a recovery area (Fig. 28; [0184] line 8: the first area 5’); during the at least one selection phase, the particles of the at least one specific type are arranged in the waiting area ([0184] lines 1-4: during the separation step, at least part of the particles C1 transferred into the second area 5”); the particles of the at least one specific type are also directed from the waiting area to the recovery area ([0184] lines 5-8: the recovery step comprises a first recovery substep, during which at least part of the particles C1 is brought in a substantially selective way into the first area 5’) prior to the at least one discharge phase ([0184] lines 8-10: subsequently at least part of the particles C1 is made to flow away from the first area 5’ through the outlet 8).

Regarding claim 26, Medoro teaches during the at least one repetition phase (e.g., the repeated selection phase of the repetition phase), the particles of the at least one specific type are arranged in the waiting area ([0184] lines 1-4: during the separation step, at least part of the particles C1 transferred into the second area 5”); and at the end of the at least one repetition phase (since the removal of the particles at least one discharge phase ([0184] lines 8-10: subsequently at least part of the particles C1 is made to flow away from the first area 5’ through the outlet 8), the particles are moved from the waiting area to the recovery area ([0184] lines 5-8: the recovery step comprises a first recovery substep, during which at least part of the particles C1 is brought in a substantially selective way into the first area 5’).  
Even if Medoro, Xia, and Buermann do not explicitly disclose the removal of particles are at the end of the repetition phase, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Medoro, Xia, and Buermann by selecting the order of the steps as claimed because selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).

Regarding claim 27, Medoro teaches during the at least one discharge phase, a flushing liquid is introduced into the recovery chamber ([0188] lines 1-4: the flushing step is ate least partially subsequent to the recovery step and at least partially prior to the recover step; which is interpreted that the flushing step occurs during the recovery step, i.e., introducing the flushing liquid during the recovery step).


However, Medoro teaches the method comprising at least one introduction phase, at least one selection phase, and at least one discharge phase ([0148] lines 1-3, 9).  Xia teaches the at least one introduction phase and the at least one selection phase are repeated ([0068] line 1).  During the repetition phase including the introduction phase and the selection phase, there is at least one outflow phase performed of the combined method of Medoro and Xia.  Thus, the combined method would necessarily result in the at least one outflow phase subsequent to the at least selection phase (i.e., the selection phase of the prior repetition phase) and prior to the at least one discharge phase (i.e., the discharge phase after the repeated phases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Medoro, Xia, and Buermann by reasonably expecting the at least one outflow phase is subsequent to the at least one selection phase and prior to the at least one discharge phase.

Regarding claim 42, Medoro teaches during the at least one outflow phase, a flushing liquid is introduced into the main chamber ([0060] lines 1-3: the valves 9 and 12 are closed and the valves 11 and 10 are opened, a flushing of the main chamber 4 is carried out; in other words, the further particles C2 of the sample are discharged from the main chamber 4).

Regarding claim 43, Medoro teaches during the at least one outflow phase, in order to move at least part of the sample through the second outlet ([0060] lines 3-5: the further particles C2 of the sample are discharged, i.e., made to flow away, from the main chamber 4), a first fluid is caused to flow into the separation unit entering through the main chamber, and a second fluid is caused to flow into the separation unit entering through the recovery chamber ( [0060] lines 1-2: the valves 9 and 12 are closed and the valves 11 and 10 are opened; Fig. 1: indicating the flushing fluid that flows through valve 11 would inevitably enter the recovery chamber 5 and the duct 27 causing a first portion of the flushing fluid entering the main chamber and a second portion of the flushing fluid entering the duct 27 and out of the outlet 8; here the first portion of the flushing fluid is deemed to be the first fluid caused to flow into the separation unit entering through the main chamber and the second portion of the flushing fluid is deemed to be the second fluid caused to flow into the separation unit entering through the recovery chamber).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medoro in view of Xia and Buermann, and further in view of Manaresi (U.S. Patent Pub. 2015/0126396).
Regarding claim 21, Medoro, Xia, and Buermann disclose all limitation of claim 17 as applied to claim 17.  Medoro further discloses during the at least one selection phase, the particles of the at least one specific type are optically detected ([0170] lines 3-4: optical detection of the passage of the sample between the chamber 4 and the duct 
However, Manaresi teaches methods of identification, isolation, and subsequent analysis of tumor cells ([0003] lines 2-3).  The identification of the cells of interest can be made via optical sensors, such as a fluorescence microscope ([0114], [0116]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Medoro, Xia, and Buermann by incorporating fluorescence microscope into microfluidic device for identifying target particles as taught by Manaresi because fluorescence is advantageous for acquiring the images ([0041] lines 1-2).
Response to Arguments
Applicant’s arguments with respect to claims 17-27 have been considered but are unpersuasive.  
Applicant argues Medoro teaches the second outlet 7 acting as breather and directing further particles within the main chamber during separation to a reservoir 7’ and not out of the microfluidic device (page 11, last para. to page 12, line 1), and there is no motivation for the arrangement to allow for outflow out of the microfluidic device (page 12, lines 1-3).  This argument is unpersuasive because Medoro is silent about outflowing the further particles within the main chamber out of the microfluidic because it does not explicitly disclose the at least one repetition phase which would introduce more and more sample into the microfluidic device.  However, the combined method of Medoro and Xia teaches the at least one repetition phase which would accumulate more and more sample inside the microfluidic device without an outlet for discharging 
Applicant argues Buermann does not cure the defect of Medoro (page 12, para. 2).  This argument is unpersuasive because Buermann teaches the microfluidic device may contain the liquid waste that accumulates with the device or discard the liquid waste from the device (Buermann, [0006] lines 5-7).  To discharge the waste would allow the device to conduct a greater number of reactions and/or be reused without disposing of the entire device ([0006] lines 7-11).  Similarly, to substituting a reservoir 7” containing the discharged sample from the main chamber with a discharging outlet to outside would allow the microfluidic device to receive a greater number of the repetition phases.
Applicant argues that the combined Medoro and Buermann would use the first inlet to provide for removal of waste and not through creation of a second, distinct outlet, as claimed (page 13, para. 1).  This argument is unpersuasive because Medoro teaches the particles C1 of the given type flowing from the recovery chamber 5 through the outlet 8 that is deemed to be the first outlet (Fig. 1; [0059] lines 3-4), and the further particles C2 of the sample discharged from the main chamber 4 (Fig. 1; [0060] lines 3-5) through the outlet 7 that is deemed to be the second outlet and collected in the reservoir 7’ (Fig. 1; [0062] lines 8-9).  Thus, the first outlet (Fig. 1: 8) and the second outlet (Fig. 
Applicant argues the combination does not teach a method having an outflow phase performed during the at least one repetition phase and during which a portion of the sample flows out of the main chamber and out the microfluidic device through the second outlet as recited in claim 11 (page 13, para. 4, lines 1-4).  This argument is unpersuasive because during the repetition phase, the sample would necessarily flow out of the second outlet to avoid the sample overloading the microfluidic device, which is deemed to be the outflow phase in the combined method of Medoro, Xia, and Buermann.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795